Per Curiam
(on motion for rehearing). In view of the fact that it was stated by plaintiffs’ counsel on the trial that this action was in substance one to quiet title by setting aside the mortgage here in question, the validity of the mortgage was the only question considered when the decision of this case was written.
Plaintiffs’ motion for rehearing calls attention to the fact that the validity of the note secured by the mortgage was also an issue litigated upon the trial. For reasons stated in the former opinion the note does not constitute a valid obligation against Mrs. Garlie. The same proof that was considered in the former opinion with reference to the mortgage also leads to the conclusion that the finding that Mrs. Garlie signed the note is contrary to the clear preponderance and the great weight of the evidence.
Mr. Garlie testified that he signed the note, but that he never received the thousand dollars which was the consideration for which the note was given. There is no proof which tends to show that this sum was ever paid to him. The proof shows that this sum was paid to Mr. Sorlie by a Mr. Brown who had borrowed that amount from defendant Rowe. The evidence establishes the fact that Mr. Rowe made Mr. Sorlie his agent to collect this money from Mr. Brown and to loan it to Mr. Garlie. Pie never completed that agency by making the loan to Mr. Garlie. Mr. Rowe cannot hold Mr. Garlie responsible for the act of his agent in failing to turn this money over to Mr. Garlie, even though Mr. Sorlie might also have been the agent of Mr. Garlie for the purpose of procuring a loan. The fact is that Mr. Garlie never received any consideration for the note here in ques*261tion and that such failure of consideration was caused by the default of Mr. Sorlie while he was acting as the agent of Mr. Rowe, whose duty it was to pay over to Mr. Garlie the sum which was the consideration for the note. The want of consideration is a question that is always open to investigation.
The court has carefully considered the argument presented by counsel for Mr. Rowe and is satisfied that the decision heretofore announced should stand so far as it determines the validity of the mortgage, and that the court should also determine that the note in question is void for a want of consideration and that it should therefore be canceled.
The portion of the judgment appealed from is therefore reversed, and the cause remanded with directions to so modify the judgment that it shall decree that the note and mortgage in question given by the plaintiffs to the defendants Rowe are void and that they be canceled, and that the title to plaintiffs’ home be cleared from the cloud created by the record of such mortgage.
So ordered.